Citation Nr: 9926897	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to education benefits pursuant to 38 U.S.C.A. 
Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 1998, by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant's eligibility for Chapter 35 educational 
benefits was established by Board decision in July 1997.

2. Basic eligibility for Chapter 35 benefits is from age 18 
to age 26.

3. The appellant was born on May [redacted], 1970 and turned 26 
years old on May [redacted], 1996.

4. The appellant submitted a claim for Chapter 35 educational 
benefits September 1997.

5. The appellant's period of eligibility for Chapter 35 
educational benefits expired prior to the submission of 
her claim.


CONCLUSION OF LAW

The requirements for the award of educational assistance 
benefits under Chapter 35, Title 38, United States Code have 
not been met.  38 U.S.C.A. §§ 3501, 3512 (West 1991); 
38 C.F.R. §§ 21.3040, 21.3041 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that basic eligibility to 
educational benefits pursuant to Chapter 35 is not at issue 
in this case.  The record reflects that such eligibility was 
established pursuant to a decision by the Board in July 1997 
in which the veteran's death was determined to be service-
connected.  However, while eligibility has been shown, 
entitlement to receipt of the benefits relative to statutory 
and regulatory time limits is at the heart of this case.  In 
this regard, the appellant has argued that as the daughter of 
the deceased service-connected veteran, she should be 
provided with educational benefits and that such benefits 
should be extended until her 31st birthday.  She contends 
that it took VA several years to grant Dependency and 
Indemnity Compensation and that it is unfair to deny her 
claim since the circumstances surrounding the original grant 
were beyond her control.

The Board notes that pursuant to 38 C.F.R. § 21.3040, the 
basic beginning date (age of commencement) of an eligible 
child's period of eligibility for Chapter 35 benefits is 
his/her 18th birthday, or successful completion of secondary 
schooling, whichever occurs first; whereas, the basic ending 
date for a period of a Chapter 35 eligibility is the child's 
26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a) 
and (c).  While exceptions to the basic beginning and ending 
dates may be in order under 38 C.F.R. §§ 21.3041(b) and (d) 
in certain circumstances, the Board finds that none of these 
exceptions are applicable to this case.  Certain sections of 
Part 21 of 38 C.F.R. were recently amended in June 1999, but 
none of the revised provisions provide any basis to award 
benefits to the appellant as well.

Regulations governing the payment of educational assistance 
benefits prohibit an award for any period earlier than one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  According to 
38 C.F.R. § 21.4131(a), the commencing date of an award of 
Chapter 35 educational assistance benefits will be determined 
based on the latest of the following dates:  The date 
certified by the educational institution; the date one year 
prior to the VA's receipt of the claimant's application or 
enrollment certification, whichever is later; the effective 
date of the course approval, or, one year before the VA 
receives the approval notice, whichever is later; or, the 
date of a reopened application.  38 C.F.R. § 21.4131(a).  In 
this case, the appellant's claim and enrollment certification 
were submitted simultaneously in September 1997.  
Accordingly, at the time of the applicable commencement date 
in September 1996, the appellant had already reached the age 
of 26 and her period of eligibility had expired.

The appellant's beginning date for her period of eligibility 
started when she turned 18 years old and expired when she 
turned 26 years old.  Unfortunately, she filed her claim for 
education benefits in September 1997, approximately 16 months 
after her period of eligibility expired.  There simply is no 
provision within the applicable statutes or regulations which 
allow for favorable consideration of the appellant's claim in 
view of the submission of her claim after she turned 26 years 
old.

In conclusion, there is no legal basis for an award of 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code and the appellant's claim must fail.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim should be denied on the basis 
of the absence of legal merit).


ORDER

The appeal is denied.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

